DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Su (Registration Number 69,761) on April 13, 2022.
The application has been amended as follows: 
Replace the pending claims with the following:

1. A handover control method, adapted to a base station supporting a dual connectivity (DC) technology with a secondary base station, wherein a user equipment (UE) is simultaneously connected to the base station and the secondary base station, and the handover control method comprising:
transmitting a handover request;
receiving a handover request response, wherein the handover request response corresponds to the handover request; 
making a decision that a UE context kept indicator information element (IE) is missing in the handover request response, wherein the UE context kept indicator IE is used for determining whether a target base station supports the DC technology and whether to keep the UE by the base station; and
in response to the decision, modifying a handover command by generating new DC information related to releasing a DC configuration on the UE, and transmitting the handover command comprising the new DC information, wherein the handover command corresponds to the handover request response, and the new DC information indicates that the target base station which sends the handover request response does not support the DC technology, wherein the target base station cannot connect to the UE and the secondary base station simultaneously.

2. The handover control method as claimed in claim 1, wherein DC information comprises at least one of a fullConfig-r9 information element (IE), a Secondary cell group (SCG)-Configuration-r12 IE, and a New Radio (NR)-Config-r15 (nr-Config-r15) IE, and handover control method further comprises:
determining whether the DC information is missing in the handover request response.

3.  The handover control method as claimed in claim 2, wherein the handover request response comprises the handover command, and the step of determining whether the handover request response comprises the DC information comprises:
determining whether the handover command in the handover request response comprises the fullConfig-r9 IE, the SCG-Configuration-r12 IE, or the nr-Config-r15 IE, or determining whether the IE has value, so as to determine whether the DC information is included.

4.  The handover control method as claimed in claim 2, wherein the step of generating the new DC information related to releasing the DC configuration comprises:
setting a choice field in the SCG-Configuration-r12 IE or the nr-Config-r15 IE to release.

5. (Cancelled)

6.  A base station, supporting a dual connectivity (DC) technology with a secondary base station, wherein a user equipment (UE) is simultaneously connected to the base station and the secondary base station, and the base station comprising:
a transmitter, configured to transmit signals;
a receiver, configured to receive signals; 
a processor, coupled to the transmitter and the receiver, and configured to execute:
transmitting a handover request by the transmitter;
receiving a handover request response by the receiver, wherein the handover request response corresponds to the handover request; 
making a decision that a UE context kept indicator information element (IE) is missing in the handover request response, wherein the UE context kept indicator IE is used for determining whether a target base station supports the DC technology and whether to keep the UE by the base station; and
in response to the decision, modifying a handover command by generating new DC information related to releasing a DC configuration on the UE, and transmitting the handover command comprising the new DC information by the transmitter, wherein the handover command corresponds to the handover request response, and the new DC information indicates that the target base station which sends the handover request response does not support the DC technology, wherein the target base station cannot connect to the UE and the secondary base station simultaneously.

7. The base station as claimed in claim 6, wherein DC information comprises at least one of a fullConfig-r9 IE, a SCG-Configuration-r12 IE, and a nr-Config-r15 IE, and the processor is configured to execute:
determining whether the DC information is missing in the handover request response.

8. The base station as claimed in claim 7, wherein the handover request response comprises the handover command, and the processor is configured to execute:
determining whether the handover command in the handover request response comprises the fullConfig-r9 IE, the SCG-Configuration-r12 IE, or the nr-Config-r15 IE, or determining whether the IE has value, so as to determine whether the DC information is included.

9. The base station as claimed in claim 7, wherein the processor is configured to execute:
setting a choice field in the SCG-Configuration-r12 IE or the nr-Config-r15 IE to release.

10. (Cancelled)

11. The handover control method as claimed in claim 1, further comprising:
transmitting another handover request;
receiving another handover request response which corresponds to the another handover request and comprises the UE context kept indicator IE; and
in response to the another handover request response comprising the UE context kept indicator IE, transmitting to the UE to be handed over another handover command which comprises the UE context kept indicator IE.

12. The base station as claimed in claim 6, wherein the processor is further configured to execute:
transmitting, by transmitter, another handover request;
receiving, by the receiver, another handover request response which corresponds to the another handover request and comprises the UE context kept indicator IE; and
in response to the another handover request response comprising the UE context kept indicator IE, transmitting, by the transmitter to the UE to be handed over, another handover command which comprises the UE context kept indicator IE.
Allowable Subject Matter
Claims 1-4, 6-9, 11-12 (renumbered as claims 1-10) are allowed.
The following is an examiner’s statement of reasons for allowance: The preambles of the independent claims are given patentable weight.  In the instant claims, a user equipment (UE) is simultaneously connected to the base station and the secondary base station.  The target base station which requests the base station to perform a handover cannot simultaneously connect to the UE and the secondary base station.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463